UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:March 17, 2015 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FForm 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date:March 17, 2015 By: /s/ Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate ReleaseDate: March 17, 2015 15-6-TR Teck Announces Appointment of Andrew Stonkus as Senior Vice President, Marketing and Sales Vancouver, B.C. – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) (“Teck”) announced today the appointment of Andrew Stonkus as Senior Vice President, Marketing and Sales. “Andrew brings extensive market knowledge and years of sales experience to this new role,” said Don Lindsay, President and CEO. “He will be instrumental in the development and implementation of the overall marketing strategy for Teck’s base metals, coal and energy products.” Mr. Stonkus brings to the role more than 30 years of marketing and sales experience in the mining industry. He joined Teck in 1988 and most recently held the position of Vice President, Base Metals Marketing, where he was responsible for both concentrate and metals marketing and sales. Mr. Stonkus holds a Bachelor of Science in Metallurgy and Materials Science from McMaster University. About Teck Teck is a diversified resource company committed to responsible mining and mineral development with major business units focused on copper, steelmaking coal, zinc and energy. Headquartered in Vancouver, Canada, its shares are listed on the Toronto Stock Exchange under the symbols TCK.A and TCK.B and the New York Stock Exchange under the symbol TCK. Media Contact: Chad Pederson Tel.: 604.699.5013 E-mail: chad.pederson@teck.com Investor Contact: Greg Waller Tel.: 604.699.4014 email: greg.waller@teck.com
